Title: To James Madison from Jabez W. Heustis, 3 January 1816
From: Heustis, Jabez W.
To: Madison, James


                    
                        
                            Sir
                        
                        
                            New York
                            January 3rd., 1816
                        
                    
                    Permit me to claim your attention for a moment to a subject, to which equity, impartiality and honour, cannot fail to give a candid hearing.
                    Your Exelency and Congress have been duly impressed with a sense of the important acquisition which the honour of our Country has derived from the heroic achievements, and the glorious victories, affected by the valour of our intrepid Navy, and have justly & generously confered upon deserving merit, the honour and reward to which it was entitled.
                    But pardon the liberty I take in requesting a small share of attention to the valient and successful exploits of the Army. Whilst the officers of the Navy have grown rich, those of the Army have been impoverished and neglected.
                    Your Exelency no doubt recollects the gallant and victorious achievement of the little band of patriots under the command of Col Wm Lawrence at Mobile Point on the 15th of Sept 1814, where a forc of one hundred men, defeated seven ships and sunk one of them, and put to flight a land force of 400 British and Indians. And yet the officers and men have never been rewarded for this signal victory. Is there a similar instance of naval valour and success, in which the victors have not recived a pecuniary reward? I conclude that I have said sufficient to convince your Exelency of the justice of the claim, and therefore conclude. I have the

honour to be Sir With the greates[t] respect Your Humble and most obt Servant
                    
                        J W Heustis MDLate Surgeon of the2nd Regt ofU States Infantry.
                    
                